DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2021/0203922 A1).

Regarding claim 1, Zhang discloses a picture decoding device (see 2600 in fig. 31) comprising: a spatial candidate derivation unit configured to derive a spatial candidate from inter prediction information of a block neighboring a decoding target block (see fig. 2; e.g. see ¶ [0060]) and register the derived spatial candidate as a candidate in a first candidate list (see 3302 in fig. 33); a history-based candidate derivation unit configured to generate a second candidate list by adding a history-based candidate included in a history-based candidate list as a candidate to the first candidate list (see 3304 in fig. 33; e.g. see ¶ [0008]); a candidate selection unit configured to select a selection candidate from candidates included in the second candidate list (see 3306 in fig. 33); and an inter prediction unit configured to perform inter prediction using the selection candidate (e.g. see ¶ [0060]), wherein the history-based candidate derivation unit switches between whether or not a history-based candidate overlapping a candidate (see fig. 3; e.g. see ¶ [0389]-[0390]) included in the first candidate list is added in accordance with a prediction mode (see three prediction modes in “Initial Candidate Derivation” in fig. 28); and wherein the prediction mode is a merge mode (e.g. see “merge mode” in ¶ [0061]) and a motion vector predictor mode (e.g. see “MVD” or “AMVP” in ¶ [0061], [0106]), the candidate, when the prediction mode is the merge mode, is motion information (e.g. see “motion parameters” in ¶ [0061]), and the candidate, when the prediction mode is the motion vector predictor mode, is a motion vector  (see candidate motion vector in fig. 8; e.g. see “motion vector” in ¶ [0106]).

Regarding claim 7, the claim(s) recite a method (see fig. 32) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 8, the claim(s) recite a computer program stored in a computer-readable non-transitory storage medium (e.g. see ¶ [0015]) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 9, the claim(s) recite a device analogous limitations to claim 1, and is/are therefore rejected on the same premise. 
Furthermore, Zhang discloses wherein the prediction mode is a merge mode (see “Spatial Merge Candidates” in fig. 28) and a motion vector predictor mode (e.g. see “TMVP” in fig. 28), the candidate when the prediction mode is the merge mode is motion information (e.g. see ¶ [0070]), and the candidate when the prediction mode is the motion vector predictor mode is a motion vector (e.g. see ¶ [0060]).

Regarding claim 14, the claim(s) recite a method (see fig. 32) analogous limitations to claim 9, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhang et al. (US 2021/0185342 A1, hereinafter Zhang2).

Regarding claim 15, the claim(s) recite a computer-readable non-transitory storage medium analogous limitations to claim 9, and is/are therefore rejected on the same premise. 
Furthermore, although Zhang discloses adding the history-based candidate as a candidate to the first candidate list if the history-based candidate does not overlap a candidate included in the first candidate list when the prediction mode is a merge mode (e.g. see ¶ [0008]), and adding the history-based candidate as a candidate to the first candidate list regardless of whether or not the history-based candidate overlaps a candidate included in the first candidate list with another prediction mode (see “skipping the pruning” in fig. 33), it is noted that Zhang does not disclose the another prediction mode is the motion vector predictor mode.
However, Zhang2 discloses a prediction process wherein the another prediction mode is the motion vector predictor mode of adding candidate to a candidate list regardless of whether or not the history-based candidate overlaps a candidate included in the first candidate list with another prediction mode (see 1862 in fig. 18C).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Zhang2 teachings of refraining from pruning candidates into Zhang motion vector prediction mode for the benefit of improving coding efficiency.


Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. Applicant argued that Zhang does not suggest or mention “the history-based candidate derivation unit switches between whether or not a history-based candidate overlapping a candidate included in the first candidate list is added in accordance with a prediction mode” because Zhang paragraph [0503] discloses categories of motion vector ranges. The Examiner respectfully disagrees. Zhang does disclose “the history-based candidate derivation unit switches between whether or not a history-based candidate overlapping a candidate included in the first candidate list is added in accordance with a prediction mode” (e.g. see “merge mode” in ¶ [0061] and a motion vector predictor mode “MVD” or “AMVP” in ¶ [0061] are added or not in “redundancy removal” of the Spatial Merge and TMVP in accordance with the prediction mode in fig. 28).
Applicant argument for claim 15 is based on the argument of claim 1. The Examiner respectfully disagrees. See above rebuttals. Therefore, the Examiner maintains all limitations are met.

	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Zhang et al. (US 2020/0413045 A1), discloses candidate motion vector and merge mode.
2.	Takehara et al. (US 10,701,389 A1), discloses adding candidates in merge mode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485